Citation Nr: 1525374	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  05-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.

2.  Entitlement to an effective date earlier than September 19, 2012, for the grant of special monthly compensation based upon the need for regular aid and attendance.

3.  Entitlement to an effective date earlier than September 19, 2012, for the grant of service connection for schizophrenia disorder paranoid type.

4.  Entitlement to an effective date earlier than September 19, 2012, for the grant of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which declined to reopen the Veteran's claim to reopen a claim for VA compensation benefits under 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.

By way of background, the Board declined to reopen the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 in a November 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted a July 2011 Joint Motion to vacate the Board's decision as to this matter and remanded the matter to the Board for compliance with instructions in the Joint Motion.

In January 2012, the Board reopened the claim in question and remanded to the RO the merits of the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  Consistent with the Board's January 2012 remand directives, the RO provided an examination and obtained an adequate medical opinion concerning the relationship between the Veteran's VA surgical treatment and current foot disability, and readjudicated the Veteran's claim.  Thus, the Board finds that there has been substantial compliance with the January 2012 remand instructions and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to an earlier effective date for the grant of special monthly compensation; (2) entitlement to an effective date earlier than September 19, 2012, for the grant of service connection for schizophrenia disorder paranoid type; and (3) entitlement to an effective date earlier than September 19, 2012, for the grant of DEA benefits.


FINDINGS OF FACT

1.  In December 1996, the Veteran underwent a surgical procedure to treat bilateral hallux valgus, second, with bilateral plantar flexed metatarsal, and began to experience additional disability in the form of increased pain and numbness.

2.  There is no competent evidence of record that shows that the Veteran's additional disability was not reasonably foreseeable or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.
 

CONCLUSION OF LAW

Compensation benefits for status post bilateral bunionectomies, claimed as the result of VA surgical treatment, are not warranted.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in a February 2006 letter.

Pursuant to VA's duty to assist, VA provided an examination and obtained a medical opinion in January 2013.  In addition, VA has associated with the Veteran's file his VA and non-VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board notes that a March 1999 Social Security Administration (SSA) notice of decision is of record, but VA has not associated with the Veteran's file any associated medical treatment records.  Review of the SSA notice of decision indicates, however, that relevant records in SSA's possession are VA treatment records that have already been associated with the Veteran's file.  Thus, the Board finds that it need not request these records.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Merits of the Claim

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2014).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Here, a December 1996 VA treatment record indicates that the Veteran had painful feet for 21 years and that his condition worsened through the years.  The assessment was bilateral hallux valgus, second, with bilateral plantar flexed metatarsal.  The proposed procedure was bilateral bunionectomy, arthroplasty, second, and elevating osteotomy.  The risks of the surgery were explained, such as loss of toes, feet, legs, limbs, and life.  It was noted that the procedure and risks were explained in lay terms.  In addition, the Veteran endorsed that he was informed that the risks also included pain, numbness, excessive bleeding, reoccurrence, infection, and swelling.

The Veteran underwent the procedure in December 1996 and was noted to have done well.  Postoperative X-ray studies revealed bilateral osteotomy and arthroplasty, but no evidence of callus formation or soft tissue abnormality.

Treatment records dated February 2000 document calluses and mild to moderate hallux valgus, bilaterally.

A VA podiatry clinic note dated October 2002 notes that the Veteran fractured the neck of the right second metatarsal six months earlier and that he was informed that surgery was needed to correct the second digits and the bunion reoccurrence of the right foot.  These records also document the Veteran's report that he has experienced pain since his 1996 surgery.

In June 2003, the Veteran underwent an additional surgery (modified bunionectomy with osteotomy, right foot, and distal interphalangeal joint arthrodesis with metatarsophalangeal joint release, right second digit) at a non-VA facility.  An October 2004 podiatry clinic note documents an assessment of possible nerve entrapment secondary to previous foot surgeries or diabetes.  Subsequent VA podiatry clinic treatment notes document consistent reports of pain, and records dated December 2007 and January 2008 document an assessment of possible entrapment/neuroma, left, secondary to surgery.

In January 2013, VA provided an examination during which the Veteran was diagnosed with neuritis.  Also in January 2013, another VA clinician opined that the Veteran's possible entrapment/neuroma, secondary to surgery, constitutes an additional disability following his December 1996 VA surgery.  This clinician opined that the Veteran's additional disability is not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA when it provided surgical treatment.  In addition, the clinician noted that pain and numbness are noted in the December 1996 informed consent form as possible risks of treatment.  According to the clinician, neuritis, entrapment neuroma, and post-surgical pain, whether increased or not, fall under the category of pain; and an exhaustive list itemizing the type of pain and extent of pain is not mandatory.  The Veteran's additional disability is a reasonable foreseeable outcome of the surgical procedure, as scar tissue and resultant nerve irritation or entrapment as well as numbness can be risks of a bilateral bunionectomy.  The clinician also noted that the Veteran's nonservice-connected diabetes mellitus appears to be minimally contributory to his symptoms.

In August 2014, the Veteran's attorney asserted that the January 2013 examination does not comply with the Board's January 2012 remand instructions because it "fails to address the results of [the Veteran's] postoperative foot condition."  The Board finds, however, that the January 2013 examiner performed a thorough and comprehensive evaluation of the Veteran's current condition.  In fact, the January 2013 medical opinion indicates that the Veteran has incurred additional disability.

Thus, the only issue that remains is whether such additional disability was an event not reasonably foreseeable or developed due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Review of the January 2013 opinion indicates that the reviewing clinician provided a reasoned opinion as to this issue after reviewing the Veteran's relevant medical history.  Thus, the Board finds this opinion both adequate and probative.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In an October 2014 statement, the Veteran's attorney asserted that the Encyclopedia Britannica defines neuritis and nerve damage as encompassing inflammation, pain, tenderness, abnormal circulation, decreased ability to sweat, and impaired sensation, strength, and reflexes; and the RO erred when it determined that nerve damage falls under the category of pain.  However, because "most of the probative value of a medical opinion comes from its reasoning," the Board finds that the January 2013 medical opinion, which specifically notes that neuritis and entrapment neuroma, whether increased or not, fall under the category of pain, is more probative than a generalized encyclopedia entry with regard to this issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Also in the October 2014 statement, the Veteran's attorney claimed that VA did not obtain the Veteran's informed consent because the informed consent form indicates that the procedure that VA was scheduled to perform was bilateral Silver or Austin bunionectomy, bilateral third elevating osteotomy, and bilateral second arthroplasty, but postoperative treatment notes indicate that the procedure that was performed was bilateral Silver bunionectomy, bilateral arthroplasty second, and bilateral second elevating osteotomy.

The December 1996 VA treatment record that documents that the Veteran was informed of the risks of his procedure indicates that he was informed of the risks of the following proposed procedure: Silver bunionectomy; arthroplasty, second; and "elevating osteotomy," which was specifically referenced as "second elevating osteotomy" in the same document.  The reporting clinician indicated that the Veteran understood the noted procedure, indications, risks, benefits, and alternatives; that he agreed to have the procedure without duress or coercion; and that no guarantees were given as to the outcome of his symptoms at that time, which included pain.  The Board finds therefore that the Veteran was informed as to the risks of the procedure that was actually undertaken; thus, VA obtained his informed consent.

Additionally, the Board finds that the Veteran and his attorney are not competent to opine that any additional disability was not reasonably foreseeable or that such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, as these are complex medical questions that are not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Jandreau, 492 F.3d at n.4.

Overall, the competent evidence of record fails to show that the Veteran sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment in December 1996.  The competent evidence also fails to show that the cause of the Veteran's additional disability was an event not reasonably foreseeable.

For the foregoing reasons, the Board concludes that the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility, must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for status post bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility, is denied.


REMAND

In notices of disagreement dated January 2014 and December 2014, the Veteran expressed disagreement with the effective dates assigned for the RO's grant of special monthly compensation, service connection for schizophrenia disorder paranoid type, and DEA benefits.  These notices were timely received as the Veteran was advised of the grants in February 2013 and in December 2013, respectively.  Review of the record shows that the RO has not issued a statement of the case with regard to these issues.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on these issues is needed.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding his claims for an earlier effective date for the grant of special monthly compensation, service connection for schizophrenia disorder paranoid type, and DEA benefits.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


